Citation Nr: 0505037	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for residuals, injury 
left thumb, currently evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 until 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 20 percent 
evaluation that had been in effect for service connected 
residuals of an injury to the left thumb since 1969.  


FINDING OF FACT

The residuals of a left thumb injury are manifested by pain 
with ankylosis of the metacarpophalangeal joint, but without 
ankylosis of the interphalangeal joint.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for residuals, left thumb injury, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5224 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2003 decision, and the April 2004 
statement of the case (SOC) that the evidence did not show 
that the criteria for an increased rating for the claimed 
service-connected condition had been met.  The SOC contained 
the full text of 38 C.F.R. § 3.159.  In addition, in a 
letter, dated in May 2003 (hereinafter "duty to assist 
letter"), the RO notified the appellant that it would obtain 
all identified, relevant information.  The Board concludes 
that the discussions in the RO's letter, the RO's decision, 
and the SOC, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything 


you've got pertaining to your claim(s)."  The Court stated 
that this new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In May 2004, the veteran was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The Board also notes that the May 2003 letter was sent to the 
appellant prior to the RO's June 2003 decision that is the 
basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  He has been 
afforded VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's residuals, injury left thumb, are rated under 
38 C.F.R. § 4.71a Diagnostic Code (DC) 5224 and is currently 
evaluated as 20 percent disabling.  Under DC 5244, a 20 
percent rating is warranted where unfavorable ankylosis of 
the thumb is in evidence.  Id.  

Under the regulations, the highest scheduler rating for 
unfavorable ankylosis of the thumb is 20 percent.  Id.  

The Board is also directed to consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.

4)  Evaluation of ankylosis of the thumb:
  (i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx
  (ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.
  (iii) If only the carpometcarpal or interphalangeal joint 
is ankylosed, and there is a gap of more than two inches 
(5.1cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.
  (iv) if only the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1cm) or 
less between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate s favorable 
ankylosis.

The medical records on file include VA examinations and 
treatment reports from December 2002 and February, April, May 
and July 2003.  

The VA report from December 2002 indicates that there was a 
surgical scar at the base of the appellant's left thumb.  It 
further states that MP joint was not palpable, and that, 
"palpable + 2 radial pulse with 1.5cm firm fixed, tender, 
nodular lesion at base of thumb which moves slightly on 
stressing extensor tendon."  The VA outpatient consultation 
examination from February 2002 shows that the appellant has 
extension of the MP joint fixed, he does have flexion of his 
thumb, and he does have the ability to pinch.  The physician 
notes a bony deformity at the base of the left thumb with 
limitation of motion of the base all of which is painful.  
According to an X-ray examination there is effusion of the MP 
joint of the left thumb and moderately severe arthritic 
changes of the first carpometacarpal joint, also of the left 
thumb, diagnosed as post-traumatic arthritis.  A second VA 
report from February 2003 shows that appellant was taught how 
to use a spica bandage for his left thumb.  The VA follow-up 
examination report from April 2003 shows, "ext; fusion of mp 
joint, mild tenderness upon flexion with surgical scar dorsum 
at base of thumb.  MP joint not palpable, and on extension."  
In May 2003 the veteran received a VA Hand, Thumb, and 
Fingers Exam, which noted the following:

He is able to flex the thumb at the 
interphalangeal joint but not at the 
metacarpophalangeal joint, which is 
fixed.  He is able to separate the thumb 
from the forefinger by extending the 
thumb radially.  He is able to bend the 
thumb opposite against the palm of the 
hand.  He can appose the tip of the thumb 
to the forefinger and the third finger 
without discomfort.  On the fourth 
finger, he starts with a subjective pain 
at the base of the thumb, which is worse 
than when he opposes it to the tip of the 
fifth left finger.  He has a subjective 
aching and tiredness, and he has 
decreased endurance on repeated flexion 
and extension of the left thumb.  

The examiner assesses that the left thumb evidences 
degenerative changes at its base, and that it has residual of 
fusion surgery of the metacarpophalangeal joint of the thumb, 
with ankylosis.  The examiner notes that there is no 
ankylosis of the interphalangeal joint of the thumb.  

The final piece of medical evidence is a VA Orthopedic 
follow-up report, dated in July 2003.  The diagnosis remained 
moderately severe degenerative arthritis of the left thumb at 
the first metacarpal carpal joint, post fusion of the MP 
joint of the left thumb.  The appellant was injected with 
corticosteroid at that time.

An evaluation for the veteran's residuals, left thumb injury, 
exceeding 20 percent is not warranted.  In order for the 
veteran's residuals, left thumb injury, to be evaluated as 
amputation both the carpometacarpal and interphalangeal 
joints must be ankylosed.  In this instance, the medical 
evidence shows that only the metacarpophalangeal joint is 
ankylosed, and the residuals, injury left thumb, may not be 
evaluated as amputation.  The residuals, left thumb injury, 
must therefore be evaluated as ankylosis.

Under the regulation, the highest schedular rating for 
unfavorable ankylosis of the thumb is 20 percent, which 
corresponds to the veteran's current evaluation.  As such, 
any request for a rating in excess of 20 percent must be 
denied.  In arriving at this conclusion, consideration has 
been given to loss of function of the joint; however, there 
is no evidence of functional impairment beyond the 20 percent 
rating currently in effect.  See 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent disabling for service-
connected left-thumb disability is denied.



	                        
____________________________________________
	C. W. SYMANKSI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


